Honorable R.L. Crosler
County Attorney
Johnson County
Cleburne,  Texas
Dear sirr                                    Opinion No. O-4511
                                             Rer Assumption of bonded Indebte&e&.
                  We have received        your letter     of reoent     date whir&reads          in
part     a8 followsr
                   ‘IN 1923 and 1925 respectively    the Frlend-
         ship CommonSchool Dlntrlct      voted bonded lndebtedneea
       ‘against    the district   In two separate series of bonds.
         Subsequent to this date territories      have. been attached
         to this dlatrlct     by action of the County School Board
         and since the attachment of said territories       the
         district    has been redefined.   The said attachment has
       .been Incorporated within the metes and bounda of the.
         new dletrlct.
   .
                    “The district    now desires    td refund bond             ‘.           ‘.
          series of the bondo Issued In 1923 and 1925.            The
          County School Superintendent        here was advised by a
          private bond attorney that hefore these bonde could
          be refunded It wa8 neceoeary for the district           to vote      ‘.
          an assumption of the outrctandlng bond lndebtednesa
          before these bond8 could be refunded,           Pursuant there-
          to an election    was held last Saturday and onlg twenty-.               : ~‘.
       .. five persons voted and the assumption failed           to carry       ..:~., .,:
          due to lack of Interest      ahd dIscusalon:of     the electiona’.;:, ,.
          ae It was aesumed by the trustees         that the same would
          carry without any oppoeition.         They desire to hold ,an            I’             ‘.
          election    at the earlieet   possible    date to vote on                      :.
           this issue agaIn.      I, therefore,    submit the following.          :’
          queetiont                                   I                      ..           :
                     “‘Is there any limitation      udon the length of
           time they would be required to Wait before holding
           another election    to irote upon the Issue of assuming
           the outstanding bonded Indebtedneas?l’              a
               You do not state ln your letter    facts relating   to the en-
 largement of the original   common school district.     There fore,. we assume
 the attachment wae legal,   and that the only point In which you are Intere
 Ie whether any particular  period of tlme’muet elapse before the holdins’
 of a second aesumptlon election   where the first    aseumption eldction  fails
 to terry.                                                 .,
     *. libnorable       R.L.    Crosler,      Page 2                                           O-4511


                            Article     2j’86b,     Vernon’s     Annotated Civil      Statutes,      reads       In
      Part        1s followsr
                            “SectIon 1, Thlo       Act shsll be applicable   to
                  ;owns and villages     Incorporated    for free scl~~ol pur-
                  ,oses only, common school districts,         Independent
                  school districts,     consolidated    common school districts,                             ’
                  zonsolldated    Independent school districts,       county wide                       I*
                  school districts,     consolidated    county wide school     dls-
                  trlcts   and rural high school districts       and to every
                  other class or type of school district,         which have been
                  heretofore    or hereafter     shall have been extended or en-
                  larged under such circumstances        that at the time of                        ’
                  such extension    or enlargement there were or are bonds
                  outstanding payable from tsxes.levled         against terrltory
                  which does not comprise all of the, territory         of such
                  extended or enlarged       district.
                              “Sec. 2. .~The governing bosrd of any such                       .,.    :
                  dlatrict,     without the prerequisite         filing    of a petition
                    requesting      such action,    13 hereby authorized to order                    i
                  that an election        be held In said district         as enlarged                      ..
                  or extended on the question of the assumption of such
                  bonded Indebtedness by said district               as enlarged or ex-
                  ,tended and the levying and collecting              of a taxiherein
                  to pay the principal         and Interest    thereof.       The law In              !
         ‘.       reference     to the calling      of elections      and the holding       -,
                  of elections       for the Issuance of school house bonds by any
                  such district       shall be applicable      to such election        to               _
                  the extent that 6UCh law Is applicable..               and not In con-
                                                                                                        .:.‘.‘.
r’
                  fllct     herewith,    and In event of conflict         the provisions
                   of this Act shall control.          Only qualified        eleotors   who              : !. :
          .        own taxable       property In said dIstrIct          and who shall
                   have duly rendered the same for taxation shall be quallfled~                                    -
                   to vote,      If  a  majority   of persons     voting   at   said  election
              ,    shall vote In favor of the assumption of said Indebtedness                        T.~ .:
                   and the levying and collectin&          of said tax said Indebted-                ..,..I’
          .        ness shall from and after the canvassing of the returns                       :. :’.. ’
                   and declaration       of the result of said. election          be .the
                   general obligation        of such school’dlstrlcts          as enlarged         1 ‘I: 1
                   or extended, pa.yable from taxes that shall be levied                             :.
                   upon all taxable property therein,             subject only. to l,ImIta-
                   tlons prescribed        by law.                                                              I,

                         “It shall be the duty of the governing botid of                  ~.‘. : :~
              such district      from and after the’assumptlon          of such lndebt-         .~ ‘.
              edness to levy and collect          annually taxes against all of               .~a’
              the taxable property In said dgstrlct             sufficient      to pay
              the Interest      and to pay or to,provlde        forthe       payment of
                                                                         .. _
              the printilpal     thereof. ‘: ,: .:                              .
                         Section 4’of. ArtIole .2786b makes the lath with rtiference              ~to
        the  Issuance    of  refunding   bonds     available   tqithe.Indebtedness      aSsWmed
        under this statute.            i   : ai ,.           i             .
                                             I .. .          j : .. .
                     ,..                    ..’,   “,   l   .,   3


                                                                       I
.
    Ro$able     R.L.       Crosler,    Page 3                                                                                O-4511




                  You will notice that no time limit 16 specified           In the
    a>ove quoted sections,      and we feel that we would not be Justified       In
    r??..rllw PN~+.I? provision   into said statutes.    It is to be noted In this
    connection  that Article     2742f, which authorizes   the detachment and
    attachment of territory,      Is similar to Article   2706b In that no time
    limit between the holding of a88UnptIOn elections         Is specified.
                   In view of the foregoing,   you are respectfully    advised that
    no particular   period of time must elapse before a second bond aseumption
    election   may be held where the first   election failed   to carry.
                                                     Very                  truly              yours
                                                     AlTORNEy0-m                                                  OF TEXAS

                                                     By a/ George W. Sparks
                                                           George W. Sparks
                                                           Assistant

    GWS:db:wc                                                                    I
                                                                                 I
                                                                                 !            ::
                                                                               ‘j.
                                                                                /                  ‘.
    APPROVEDAPRIL 13, 1942,
    a/ Grover Sellers
    FIRST ASSISTANT
    ATTORNE!l GXNRRAL ‘.                                                                                ..

     Approved Opinion           Committee By s/ BWBChaJ&an                                                          :
                                                                                 I                                      _
                       :
                           .                                                     I.
                                                                                          :


                           .:                                                                                ~.
                                                                               :;
                                                .:                 .
                                                                                    !
                                                     :
                                                                                    j.
                                                                                                   .,
                                                                                     (
                                                     ‘

                                                                                     i.




                                                     :                 .


                                                     t        ‘.
                                          .~




                                                                                ./




                                          2
                                                         ;~


                                                                                                                               :